Exhibit 10.6
 
Agreement on Indemnities Transfer
 
——Domestic Trade Credit Insurance Policy


Endorsement No.: 31650020901011000002
Contract No.: 259653/11


This Agreement is entered into by the following parties:


The Insurant: Kunming Shenghuo Pharmaceutical (Group) Co., Ltd.
Address: No.2 Jing You Road, Kunming National Economy and Technology Developing
District, Yunnan Province, China


The Indemnity Beneficiary: Bank of China, Yunnan Branch
Address: No.515 Beijing Road, Kunming City, Yunnan Province


The Insurer: China Ping An Insurance Company
Address: 6th Floor, Xinghe Development Centre Plaza, Fuhua Road, Futian
District, Shenzhen City, China


All of the three parties have reached the provisions as below in accordance with
article 28 under General Clause:


Transfer of Beneficiary’s Indemnities interest


1. The Insurant hereby transfers the beneficial interest for indemnities under
the insurance policy No. 11650020901011000001 (hereinafter referred to as the
insurance policy) to The Indemnity Beneficiary.


2. The Insurer agrees on the transfer and promises to pay all the
indemnification under the insurance policy to The Indemnity Beneficiary,
provided that the interest of the Third Party (whose right to indemnification
surpasses that of the bank) will not be affected.


3. The Indemnity Beneficiary accepts this transfer and declares that it has full
knowledge about the terms and conditions included in this insurance policy and
agreed on them.
 
 
 

--------------------------------------------------------------------------------

 
 
The Indemnity Beneficiary recognizes that its beneficial interest for
indemnification will not surpass the beneficial interest of The Insurant, but,
if The Insurer is entitled to propose the defenses of liability exemption,
indemnification and failure in exercising liability against The Insurant, all of
those defenses shall also be applicable to The Indemnity Beneficiary.


Under the condition that the accounts receivable claim of The Insurant has been
transferred to The Indemnity Beneficiary simultaneously, The Indemnity
Beneficiary hereby agrees that:
1-
The Indemnity Beneficiary agrees and accepts the following provisions: No. 11,
12,13,14,15 and 16 provisions under the Section 7of the General Clause, as well
as No. 24 and 25 provisions under the Section 8 of the General Clause and
provision No. 4 under the C.102 supplementary provision.



2-
The Indemnity Beneficiary can inform The Insurer instantly once it is aware of
the occurrence of overdue debts. If The Indemnity claims against The Insurer, it
is required to provide all written evidence relating to the debts, related
documents with respect to the assignment of the debts, as well as submitting the
<<Notice on the occurrence of overdue debts and the application for The
Insurer’s involvement >> (please find the attached format).



The Insurer can deem the actions taken by The Insurant or The Indemnity
Beneficiary during the course of interest assignment as mutually-recognized
actions between The Insurant and The Indemnity Beneficiary.


4. Any dispute raised between the Insurant and the Indemnity Beneficiary would
not affect the payment of compensation to the Indemnity Beneficiary as per
provisions under this Agreement and Insurance Contract.


The Insurer agrees that this Agreement will not release itself from any of its
obligations under the insurance policy.


Both The Insurant and The Indemnity Beneficiary agree that if the obligations
regulated by the insurance contract have not been fulfilled, then The Insurer is
entitled to not bearing the responsibility of indemnification.


5. The Indemnity Beneficiary has the right to know everything contained in the
insurance policy, include but not limited to terms and conditions, endorsement
and line of credit. If any of this insurance policy is changed, The Insurer
shall inform The Insurant and also inform The Indemnity Beneficiary in written
at the same time.
 
 
 

--------------------------------------------------------------------------------

 
 
6. This Agreement is signed in triplicate and is valid for all of the debts
included in this insurance policy and becomes effective on May 5, 2011 in
Kunming City.


The Insured: Kunming Shenghuo Pharmaceutical (group) Co., Ltd.
(Seal)


The Indemnity Beneficiary: Bank of China, Yunnan Branch
(Seal)


The Insurer: China Ping An Insurance Company
(Seal)
 
 
 

--------------------------------------------------------------------------------

 
 